 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT 10.2
 
AGREEMENT WITH MIDTOWN PARTNERS & CO, LLC AND ASSIGNS

 
 
 

--------------------------------------------------------------------------------

 

SPICY PICKLE FRANCHISING, INC.
AGREEMENT


THIS AGREEMENT (this “Agreement”) is dated as of September 14, 2009, by and
between Spicy Pickle Franchising, Inc., a Colorado corporation (the “Company”)
and each holder of Warrants identified on the signature pages hereto (each,
including its successors and assigns, a “Midtown Holder” and collectively, the
“Midtown Holders”).


WHEREAS, the Company originally entered into a placement agent agreement with
Midtown Partners & CO, LLC (“Midtown”), dated October 8, 2007 (the “Placement
Agent Agreement”);


WHEREAS, as part of the Placement Agent Agreement, Midtown was granted certain
warrants for the purchase of shares of common stock of the Company, par value
$0.001 per share, some of which Midtown retained and some Midtown subsequently
assigned in accordance with the separate Common Stock Purchase Warrants issued
by the Company (per Midtown’s instructions) separately to each Midtown Holder
dated December 14, 2008 (the “Old Warrants”);


WHEREAS, the company desires to obtain new and additional financing that might
otherwise permit the Midtown Holders to re-price the Exercise Price (as defined
therein) under their Old Warrants (“Subsequent Financing”), but as a result of
the potential re-price, the Company does not desire to enter into any new or
additional financing unless and until each and every Midtown Holder agrees
hereto; and


WHEREAS, the Company desires to issue new warrants under the new terms attached
(“New Warrants”) and to cancel, terminate and void the Old Warrants; and
whereas, the Midtown Holders desire to obtain new warrants to purchase the same
number of shares of common stock of the Company as under the Old Warrants but
with a lower exercise price of $0.20 per share.

 
NOW THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Midtown Holder
agree as follows:


1.    
Defined Terms.  Any capitalized terms not otherwise defined herein shall have
the same meaning as ascribed to it in the New Warrants.



2.    
Cancelation of Old Warrants.  Notwithstanding anything contained in the Old
Warrants to the contrary, the Midtown Holders and the Company hereby cancel,
terminate and void each of the Old Warrants in their entirety (with each Midtown
Holder canceling, terminating and voiding its Old Warrant, respectively).  It is
the intention of the parties that this agreement and the New Warrants shall
fully supersede and replace the Old Warrants in their entirety.



3.    
Exercise Price of Warrants.  As a material inducement for the Midtown Holders to
enter into this Agreement and as a material part of the consideration, the
Company, at the Closing (as defined below), shall deliver to each Midtown
Holder, or cause to be delivered, Warrants registered in the name of the Midtown
Holder to purchase up to the same number of warrants as the Midtown Holder would
have otherwise been entitled to purchase, as of the date this Agreement, under
their respective Old Warrants with a new exercise price equal to $0.20.  The
Term “Warrants” herein shall mean, collectively, the Common Stock purchase
warrants delivered in accordance with this section, exercisable immediately and
that have a term of 5 years from the date first set forth above.  They shall be
issued in the form of Exhibit A attached hereto, and the number of Warrants each
Midtown Holder shall receive is listed and agreed to on each Midtown Holder’s
respective signatory page.

 
Midtown Agreement
Page 1 of 5
 
 

--------------------------------------------------------------------------------

 
4.    
Acknowledgement.  The Midtown Holders hereby acknowledge that they are each and
individually aware and have knowledge, to their satisfaction, of the potential
Subsequent Financing, and the Midtown Holders are aware that by entering into
this Agreement they are otherwise waiving, canceling, terminating and voiding
any benefit that they may have otherwise been entitled to obtain pursuant to the
Old Warrants in the event of a Subsequent Financing in exchange for the New
Warrants.



5.    
Release.  As of the date first set forth above, the Midtown Holders, for
themselves and their respective officers, directors, members, managers, heirs,
successors, assigns, agents and representatives, hereby fully and forever
unconditionally release and discharge the Company, and its subsidiaries.
affiliates, employees, officers, directors, shareholders, members, managers,
successors, assigns, agents and representatives (collectively referred to as
"SPFI Affiliates") from any and all claims, demands, obligations, actions,
liabilities and damages of every kind and nature whatsoever, at law or in
equity, whether known or unknown to any of them, which they may now have against
the Company or the SPFI Affiliates or which may thereafter be discovered, in
connection with, as a result of, or in any way arising from, any relationship or
transaction with the Company or the SPFI Affiliates, however characterized or
described, which relates in any way to the Placement Agent Agreement, the Old
Warrants or  any other related agreements from the beginning of time until the
date of this Agreement, except and unless such claim, demand, obligation,
action, liability or damage arises from a breach or default in Company's
obligations to be fulfilled pursuant to this Agreement.



6.    
Closing.  The closing (“Closing”) hereunder with respect to the transactions
contemplated hereby shall occur within 60 days from the date first set forth
above (“Closing Deadline”) at a time and place as designated in the discretion
of the Company.  If the Closing does not occur on or before the Closing
Deadline, then this Agreement shall automatically terminate and be rendered null
and void.  At the time of the Closing, the Company shall deliver to the Midtown
Holders the new Warrants and the Old Warrants shall be canceled.



7.    
Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Colorado, without
regard to the principles of conflicts of law thereof.  Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Denver.  Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of Denver for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is
an  inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address as provided on the signatory page (or as altered by the parties
from time to time in writing) and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its

 
Midtown Agreement
Page 2 of 5
 
 

--------------------------------------------------------------------------------

 
 
    
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.


 
8.    
Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.



9.    
Amendment.  This Agreement may not be modified or amended or the provisions
hereof waived except with the written consent of the Company and the respective
Midtown Holder(s).



10.    
Entire Agreement.  This Agreement, together with its exhibit(s), contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement.



11.    
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns.



12.    
Independent Nature of Midtown Holders’ Obligations and Rights.  The obligations
of each Midtown Holder under this Agreement are several and not joint with the
obligations of any other Midtown Holder, and no Midtown Holder shall be
responsible in any way for the performance or non-performance of the obligations
of any other Midtown Holder.  Nothing contained herein, and no action taken by
any Midtown Holder pursuant hereto, shall be deemed to constitute the Midtown
Holders a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Midtown Holders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement.  Each Midtown Holder shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Midtown Holder to be joined as an additional party in any proceeding for
such purpose.  Each Midtown Holder has been represented by its own separate
legal counsel in their review and negotiation of this Agreement.



13.    
Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.



14.    
Headings.  The headings used in this Agreement are for the convenience of
reference only and shall not, for any purpose, be deemed as part of this
Agreement.

 
Midtown Agreement
Page 3 of 5

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatures as of the date first
indicated above.




THE COMPANY:
SPICY PICKLE FRANCHISING, INC.






By:                                                                                        
Name: Marc Geman
Title: Chief Executive Officer


Address/Facsimile Number/Email Address for Notice:
90 Madison Street, Suite 700
Denver, CO 80206
Phone Number: (303) 951-2530
Facsimile Number: (303) 297-1903
Email Address: Marc.Geman@spicypickle.com










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR MIDTOWN HOLDERS FOLLOWS]
 
Midtown Agreement
Page 4 of 5

 
 
 

--------------------------------------------------------------------------------

 

[MIDTOWN HOLDER SIGNATURE PAGES TO AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.


[Signatures and identifying information for the following:]


Name of Midtown Holder: Robert Christian


Number of Warrants to be issued by the Company to this Midtown Holder pursuant
hereto: 100,945


Name of Midtown Holder: John R. Clarke


Number of Warrants to be issued by the Company to this Midtown Holder pursuant
hereto: 214,498


Name of Midtown Holder: Midtown Partners & Co., LLC


Number of Warrants to be issued by the Company to this Midtown Holder pursuant
hereto: 189,257


 
 
 
 
 
 
 
 
 
Midtown Agreement
Page 5 of 5
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

 